 



Exhibit 10.3

NS GROUP, INC. EQUITY PLAN
RESTRICTED STOCK UNITS AGREEMENT

     This Agreement (the “Agreement”) is made as of ___, 2___(the “Date of
Grant”), by and between NS Group, Inc., a Kentucky corporation (the “Company”),
and ___(the “Grantee”).

     1. Grant of Restricted Stock Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the NS Group,
Inc. Equity Plan (the “Plan”), the Company hereby grants to the Grantee ___
restricted stock units (the “Restricted Stock Units”). Each Restricted Stock
Unit represents the contingent right to receive one Common Share (the “Share” or
collectively the “Shares”) in accordance with the terms of this Agreement.

     2. Vesting of Restricted Stock Units.

        (a) The Restricted Stock Units shall become nonforfeitable and converted
to an equivalent number of Shares to the extent of one-third of the Restricted
Stock Units specified in Section 1 on each of the first three anniversaries of
the Date of Grant for so long as the Grantee remains in the continuous employ of
the Company and its Subsidiaries. See Section 10 of this Agreement.

        (b) Notwithstanding the provisions of Section 2(a), the Restricted Stock
Units shall immediately become nonforfeitable and converted to an equivalent
number of Shares if, prior to the date the Restricted Stock Units become fully
nonforfeitable pursuant to Section 2(a), and while the Grantee is in the employ
of the Company and its Subsidiaries, (i) the Grantee dies or becomes permanently
disabled (as determined by the Committee), or (ii) a Change in Control occurs.

     3. Forfeiture of Restricted Stock Units. The Restricted Stock Units shall
be forfeited (to the extent such Restricted Stock Units have not become vested
pursuant to Section 2) if the Grantee ceases to be continuously employed by the
Company and its Subsidiaries. See Section 10 of this Agreement.

     4. Delivery of Shares. Subject to the terms and conditions of this
Agreement, the Shares shall be delivered to the Grantee as soon as
administratively practicable following the date that the corresponding
Restricted Stock Units become nonforfeitable in accordance with Section 2
hereof. The Grantee shall not possess any incidents of ownership (including,
without limitation, dividend and voting rights) in the Shares until such Shares
have been delivered to the Grantee in accordance with this Section 4.

     5. Deferral of Settlement. To the extent permitted by law, the Committee
may permit the Grantee to elect to defer the settlement of the Restricted Stock
Units pursuant to such rules, procedures or programs as it may establish for
purposes of this Agreement. The Committee also may provide that the deferred
settlement includes the payment or crediting of dividend equivalents or interest
on the deferred amounts.

     6. Transferability. The Restricted Stock Units may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee; provided, however, that the Grantee’s rights with respect to such
Restricted Stock Units may be transferred by will or pursuant to the laws of
descent and distribution. Any purported transfer or

Page 1 of 4



--------------------------------------------------------------------------------



 



Exhibit 10.3

NS GROUP, INC. EQUITY PLAN
RESTRICTED STOCK UNITS AGREEMENT

encumbrance in violation of the provisions of this Section 6 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Restricted Stock Units.

     7. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee.

     8. Taxes and Withholding. To the extent that the Company shall be required
to withhold any federal, state, local or other taxes in connection with the
delivery of the Shares, it shall be a condition to the delivery of the Shares
that the Grantee shall pay such taxes or make provisions that are satisfactory
to the Company for the payment thereof.

     9. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the New York Stock Exchange or any national securities exchange; provided,
however, notwithstanding any other provision of this Agreement, the Shares shall
not be delivered if the delivery thereof would result in a violation of any such
law or listing requirement.

     10. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence approved by the Committee.

     11. Adjustments. The Committee may make or provide for such adjustments in
the number of Restricted Stock Units covered by this Agreement and in the kind
of shares covered thereby, as the Committee, in its sole discretion, exercised
in good faith, may determine is equitably required to prevent dilution or
enlargement of the Grantee’s rights that otherwise would result from (a) any
stock dividend, stock split, combination of shares, recapitalization, or other
change in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation, or other distribution of assets (including, without limitation, a
special or large non-recurring dividend) or issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. In the event of any such transaction or
event, the Committee, in its discretion, may provide in substitution for the
Restricted Stock Units such alternative consideration as it may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of the Restricted Stock Units.

     12. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

Page 2 of 4



--------------------------------------------------------------------------------



 



Exhibit 10.3

NS GROUP, INC. EQUITY PLAN
RESTRICTED STOCK UNITS AGREEMENT

     13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

     14. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant or settlement of the Restricted Stock Units.

     15. Successors and Assigns. Without limiting Section 6 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

     16. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Kentucky, without
giving effect to the principles of conflict of laws thereof.

     17. Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to the Grantee shall be addressed to the
Grantee at his or her address on file with the Company. Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

     18. Unsecured Creditor. The Grantee acknowledges that no assets of the
Company shall be segregated for the purpose of delivering Shares under this
Agreement or shall be held (or deemed to be held) in trust for the benefit of
the Grantee. It is the intention of the Grantee and the Company that all payment
obligations under this Agreement shall constitute at all times general unsecured
obligations of the Company.

Page 3 of 4



--------------------------------------------------------------------------------



 



Exhibit 10.3

NS GROUP, INC. EQUITY PLAN
RESTRICTED STOCK UNITS AGREEMENT

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

     

  NS GROUP, INC.


   

  By:__________________

  Name:

  Title:

     The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Stock Units granted thereunder on
the terms and conditions set forth herein and in the Plan.

     

  ____________________

  Grantee


   

  Date:________________

Page 4 of 4